Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-11, 14-18, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Merritt (US10,229,370 B1), Canny et al. (US 2009/0006363 A1) and Analytics: “Key to go from generating big data to deriving business value”; Deepali Arora1, and Piyush Malik, failed to teach the following limitation: 
preparing, by the processor, the first set of data, wherein preparing the first set of data
comprises variable identification, variable selection, mode training, and model selection, wherein the variable selection includes selecting variables that represent a decrease in entropy in resulting branches during dataset splits;
training, by the processor, at least one model using the first set of prepared data, wherein the at least one model includes a phase duration forecasting model predicting a duration of each phase of a plurality of product support phases,
wherein the phase duration forecasting model is based on a plurality of Poisson models and a support vector machine (SVM) model, 
wherein each of the plurality of Poisson models and the SVM model of the trained phase duration forecasting model predicts the duration of one of the plurality of product support phases,
wherein each trained Poisson model predicts a duration of a corresponding one of
the plurality of product support phases including count data that is predicted by applying a Poisson regression given one or more independent variables,
wherein the trained SVM model generates binary-valued duration predictions for corresponding another one of the plurality of product support phases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Analytics: Key to go from generating big data to deriving business value Deepali Arora1, Piyush Malik; 2015 IEEE First International Conference on Big Data Computing Service and Application; teaching predicting customer behavior (including churning) using transaction data using commonly used classifiers such as Support Vector Machine . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688